HUNT, Circuit Judge.
By this appeal a question exactly similar to that just decided in United States v. Loomis, No. 4142, is presented. United States v. Loomis, 297 Fed. 359.
The agreed facts are that Thomas, defendant below, pleaded guilty to count 2 of an information charging him with the unlawful transportation of intoxicating liquor in a certain described automobile at Seattle, Wash.; that at the time of the unlawful transportation said Thomas was arrested and the automobile seized by police officers of the city of Seattle; and that the automobile was not turned over to the federal authorities for confiscation and sale until several weeks after the aforesaid seizure.
Inasmuch as it is stipulated that the only question presented by the defendant Thomas is as to the right of the United States to cause the automobile to be forfeited under section 26 of title 2 of the National Prohibition Act (Comp. St. Ann. Supp. 1923, § 10138%mm), it is ordered that, for the reasons given in United States v. Loomis, the order appealed from will be affirmed. •
Affirmed.